DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.

Disposition of Claims
Claims 1, 3-5, 15-18, 21-23, 35-40, and 94 were pending.  Claims 2, 6-14, 19-20, 24-35, and 41-93 are cancelled.  New claims 95-99 are acknowledged and entered.  Amendments to claim 1 are acknowledged and entered.  Claims 1, 3-5, 15-18, 21-23, 36-40, and 94-99 will be examined on their merits. 
 
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20190367561 A1, Published 12/05/2019.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 01/24/2022 regarding the previous Office action dated 08/25/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Claim Rejections - 35 USC § 101

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(New rejection.)  Claims 1, 3-5, 15-18, 21-23, 36, 38-40, and 94-99 rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally-occurring Epstein-Barr virus (EBV) virions without significantly more. The claim(s) recite(s) an antigenic composition comprising a combination of at least two EBV polypeptides that are not combined to form a fusion protein, wherein the first peptide is one or more gp350 proteins and the second is one or more gB and/or one or more gH/gL heterodimers.  Said glycoproteins would at least comprise the extracellular domains. This judicial exception is not integrated into a practical application because the use of the word “comprising” allows for additional, unrecited elements to be present in the composition, which includes additional subunits to be present within the claimed proteins, aside from their extracellular domains, and can read on the full-length proteins.  More broadly, as the composition “comprises” at least two EBV proteins, it may comprise more EBV proteins, up to and including empty EBV particles and/or mature EBV virions comprising the entire EBV genome. These glycoproteins associate to form the lipid envelope that envelops this virus; gB is known to form trimers with itself and, under broadest reasonable interpretation, the self-association of these proteins in a virion envelope can be construed as “multimeric” association, thus meeting the limitations of dependent claims.  The nucleic acids reasonably read upon EBV viral genomes which express the claimed proteins.  Further, the methods are claimed broadly and generically and reasonably read upon natural infection, as there is no distinction as to what specific routes are used for administration, how much virus is being administered, or that the composition being administered does not read upon natural product.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because nothing in the composition as claimed imparts any structural difference from how the peptides and virions would be found naturally in nature.  For instance, claiming sequences which are not wild-type, naturally-occurring sequences would be one means to impart patentability upon these claims.  Another would be to include something within the composition that would markedly change the components of the composition, such as the use of an adjuvant which would increase the immunogenicity of the components within the composition (instant claim 36 claims adjuvant in the alternative, but under one alternative, it only includes an excipient, which broadly reads upon water, which would not be considered to markedly change the claimed proteins.)  With respect to the method claims, specific method steps which do not reasonably read upon natural infection would be required, such as administration through injection, administration of a specific amount that could not possibly read upon natural infection, or administration of a composition which comprises the proteins plus adjuvant.  


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(New rejection.)  Claim 95 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The wording of the claim makes it unclear what exactly is encompassed by the metes and bounds of this claim.  First, it is claimed that the “first EBV polypeptide” includes at least one copy of gp350 and “does not include a second EBV antigen”.  However, under broadest reasonable interpretation, this would go against what the independent claim is claiming as the first EBV polypeptide would comprise at least one antigen within the peptide and the second EBV polypeptide would comprise at least one antigenic region within said peptide.  It is unclear if the claim is attempting to state that the gp350 would not be covalently or non-covalently bound to an additional peptide, or not be fused to an additional peptide (e.g. gp350 would not be fused to an Fc oligomerization domain), or if that the gp350 would be by itself in the composition.  The claim provides further confusion with respect to gB and gH/gL being claimed in a similar manner.  It is unclear if the glycoproteins are either meant to be in a homogeneous composition or if the glycoproteins are not to be fused to any other protein.
As the metes and bounds of the claim are unclear, the claim is rejected for being indefinite.

(New rejection.)  Claim 99 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 99 recites the limitation "human herpesvirus polypeptides" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
The claims are interpreted as being drawn to the following:
Claim 1 is drawn to an antigenic composition comprising a combination of at least two of the following Epstein-Barr virus (EBV) polypeptides, the antigenic composition comprising at least a first EBV polypeptide and at least a second EBV polypeptide that are not combined to form a fusion protein, wherein: 
the first EBV polypeptide comprises a monomeric EBV glycoprotein 350 (gp350) polypeptide, or multimeric EBV gp350 polypeptide(s), comprising an extracellular domain of EBV gp350; and
the second EBV polypeptide comprises a monomeric EBV glycoprotein B (gB) polypeptide, or multimeric EBV gB polypeptide(s), comprising an extracellular domain of EBV gB; and/or a monomeric EBV glycoprotein H/glycoprotein L (gH/gL) heterodimer, or multimeric EBV gH/gL heterodimer(s),  comprising an EBV glycoprotein L (gL) polypeptide and an EBV glycoprotein H (gH) polypeptide comprising an extracellular domain of gH.
Further limitations on the composition of claim 1 are wherein the gB polypeptide, the gp350 polypeptide, and/or the gH polypeptide, if present, each further comprises a corresponding gB, gp350, and/or gH intracellular domain, respectively (claim 3); wherein the extracellular domain is fused to the intracellular domain via a polypeptide linker sequence (claim 4); wherein the polypeptide linker sequence is about 6 to about 70 amino acids in length, or wherein the peptide linker is about 15 amino acids in length (claim 5); wherein the at least two EBV polypeptides comprise the monomeric or multimeric EBV gp350 polypeptide and the monomeric or multimeric EBV gB polypeptide (claim 15); wherein the EBV gp350 polypeptide is monomeric, dimeric, trimeric, or tetrameric gp350, and wherein the EBV gB polypeptide is monomeric, dimeric, or trimeric gB (claim 16); wherein the at least two EBV polypeptides comprise the monomeric or multimeric EBV gp350 polypeptide and monomeric or multimeric EBV gH/gL heterodimer (claim 17); wherein the EBV gp350 polypeptide is monomeric and the EBV gH/gL heterodimer is monomeric or the EBV gp350 polypeptide is tetrameric and the EBV gH/gL heterodimer is trimeric (claim 18); wherein the at least two EBV polypeptides comprise a monomeric EBV gp350 polypeptide, a trimeric EBV gB polypeptide, and a monomeric EBV gH/gL heterodimer (claim 21); wherein the at least two EBV polypeptides comprise a tetrameric EBV gp350 polypeptide, a trimeric EBV gB polypeptide, and a trimeric EBV gH/gL heterodimer (claim 22); further comprising a human EBV glycoprotein 42 (gp42) polypeptide, BDFL2 polypeptide, and/or a human EBV BMRF-2 polypeptide (claim 23); the composition further comprising a pharmaceutically acceptable excipient and/or an adjuvant (claim 36); wherein the first EBV polypeptide is monomeric gp350, wherein the second EBV polypeptide is monomeric gB, and wherein the composition further comprises monomeric gH/gL (claim 95); wherein the first EBV polypeptide is multimeric and associated together through oligomerization domains and/or the second EBV polypeptide is multimeric and associated together through oligomerization domains (claim 96); wherein the first EBV polypeptide and second EBV polypeptide are not bound together via oligomerization domains (claim 97); a composition comprising nucleic acids encoding the polypeptides of claim 1 (claim 98); and viral vectors which permit expression of the EBV polypeptides (claim 99).
Claim 37 is drawn to a method for preventing or treating symptoms of an EBV infection in a subject comprising administering to the subject a therapeutically effective amount of the composition of claim 1. 
Claim 38 is drawn to a method for inducing immunity to EBV in a subject comprising administering to the subject a therapeutically effective amount of the composition of claim 1. 
Further limitations on the method of claim 37 are wherein the subject: is at risk of developing an EBV infection (Claim 39); and wherein the at least two EBV polypeptides in the composition are administered sequentially or concurrently (claim 40).


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
(Rejection withdrawn.)  The rejection of Claim(s) 1, 3-5, 15-18, 21-23, 35-40, and 94-99 under 35 U.S.C. 102(a)(1) as being anticipated by Mond et. al. (US20150174237A1; Pub. 06/25/2015; hereafter “Mond”) is withdrawn in light of the amendments to the claims. 

(New rejection.)  Claim(s) 1, 3-5, 15-18, 21-23, 36-40, and 94-99 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanekiyo et. al. (WO2015054639A1, Pub. 04/16/2015; hereafter “Kanekiyo”.)
The Prior Art
Kanekiyo teaches nanoparticles formed from EBV envelope proteins fused to self-assembly proteins, such as ferritin, nucleic acids encoding said proteins, and the use of said products to induce an immune response in a host against EBV (entire document; see abstract.)  While the instant claims appear to claim that the first (gp350) and second (gB and/or gH/gL) polypeptides cannot be fused to each other, there is nothing in the claim construct that prevents them from being fused to other proteins, such as ferritin.  Kanekiyo teaches these nanoparticles would include gp350, gB, gH, and/or gL (reference claim 1; p. 3, ¶2; Fig. 2; NB: as set forth supra, gB inherently forms a trimer; instant claims 1, 15-18, 21, 95-96).  Kanekiyo teaches the glycoproteins may be full-length or truncated versions of the peptides, wherein the truncations may remove the transmembrane (TM) domains and cytoplasmic tail (CT)(Fig. 2; NB: under BRI, the TM may count as the “peptide linker”; instant claims 3-5).  The ferritin self-assembly domain fused to the glycoprotein allows the self-association of the monomeric proteins into multimers; thus Kanekiyo teaches multimers of these glycoproteins, especially how to get dimeric and trimeric forms of some of the glycoproteins (e.g. Example 15 at p. 69; instant claims 15-18, 21-22, 94).  Kanekiyo teaches the particle composition may further comprise additional glycoproteins, such as gp42 (Example 15, p. 69; instant claim 23).  Kanekiyo teaches vaccine compositions which comprise the EBV particles (p. 3, ¶3; instant claim 36) wherein said vaccine can be used to prophylactically or therapeutically treat against EBV infection (pp. 3-4; p.6, ¶5, ¶ bridging pages; instant claims 37-39).  Kanekiyo teaches that different compositions may comprise different EBV proteins, and that they can be administered between 10 days and 4 weeks following the administration of a first composition (p. 4, ¶2-3; instant claim 40).  Kanekiyo teaches compositions which comprise mixtures of homologous nanoparticles (e.g. nanoparticles made of only gp350-ferritin and nanoparticles made of only gH/gL-ferritin; p. 3, ¶3; instant claims 96-97).  Kanekiyo teaches nucleic acid molecules which may encode the proteins, including viral vectors encoding said proteins (p. 6, lines 2-8; instant claims 98-99).  
Kanekiyo therefore teaches every limitation of instant claims 1, 3-5, 15-18, 21-23, 36-40, and 94-99, and anticipates the invention encompassed by said claims.



Double Patenting
The text regarding nonstatutory double patenting was provided in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 3-5, 15-18, 21-23, 35-40, and 94 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,962,436 in view of Mond (supra) is withdrawn in light of the amendments to the claims. 

(Rejection maintained in part and extended.)  Claims 1, 3-5, 15-18, 21-23, 36-40, and 94 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14-23, and 35-40 of copending Application No. 17/165,310 (reference application). The rejection of claim 35 is withdrawn in light of the cancellation of said claim and the rejection is extended to include new claims 95-99.
Both the instant claims and the ‘310 claims are drawn towards antigenic compositions comprising at least two EBV polypeptides or nucleic acids encoding said polypeptides, wherein the EBV polypeptides are either gp350, gH, gL, and/or gB.  The claims in both applications provide for the presence of the intracellular and extracellular domains of the glycoproteins joined by a linker (wherein the “linker” can reasonably be interpreted as the transmembrane domain.)  Both sets of claims also provide for monomeric or multimeric forms of the EBV proteins, and claim additional EBV proteins in the composition, such as gp42.  Both claim the nucleic acid can be within a viral vector for expression of the proteins, and that the compositions would comprise excipients and/or adjuvants.  Both claim methods of preventing or treating an EBV infection in an at-risk population, wherein the compositions may be distinct compositions and administered concurrently or separately.  It remains the opinion of the Office that the ‘310 claims and the instant claims are obvious over one another, even though the wording between the claims is not exactly the same.  
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
	Applicant has requested that the non-statutory obviousness-type double patenting rejection be held in abeyance until allowable subject matter is indicated in the present application.  However, said rejection must be maintained as a matter of record until the appropriate terminal disclaimers have been filed, or until the applications have been amended in such a way as to not claim patently identical subject matter. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648